Case 1:19-cv-00036-JJM-LDA Document 43 Filed 06/25/20 Page 1 of 5 PageID #: 531




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF RHODE ISLAND

  DANIELLE LEMA,                                       C.A. No. 1:19-cv-00036-JJM-LDA
                 Plaintiff,

  v.

  FEDERAL HOUSING FINANCE AGENCY,
  FEDERAL NATIONAL MORTGAGE
  ASSOCIATION, NATIONSTAR
  MORTGAGE, LLC,

                 Defendant.

               REPLY IN FURTHER SUPPORT OF MOTION TO DISMISS

        Defendant Nationstar Mortgage LLC d/b/a Mr. Cooper (“Nationstar”) submits this reply

in support of its Motion to Dismiss the Complaint of Plaintiff Danielle Lema (“Plaintiff”) and in

response to the Memorandum of Law in Support of Response to Motion to Dismiss (“Opposition”)

that she filed on June 18, 2020. The Opposition provides lengthy discussion of why Plaintiff

believes the canceled foreclosure sale was improper.1 However, Plaintiff neglected to articulate

any actual harm that she suffered by a canceled foreclosure or why the short sale of the Property,

effectuated through a $99,852.23 reduction of the secured amounts, plus an additional $3,000.00

cash payment to Plaintiff, did not completely render moot her claims that the foreclosure notices

that she denies receiving caused her some minimal harm.




1 Despite asserting that the Motion to Dismiss asserts factual issues like a motion for summary
judgment (Opposition at 1), Plaintiff did not submit any affidavit or other evidence to show that
there is any material dispute over certain matters, such as whether notices were mailed to the
Property by both first class and certified mail. Opposition at 8. Nationstar submitted the affidavit
of A.J. Loll to attest to the mailing based on Nationstar’s business records. After more than five
months, it is telling that the Plaintiff cannot (or will not) submit an affidavit even stating that she
did not receive the notices. Plaintiff’s attorney admits receiving the notices on behalf of the
Plaintiff. Opposition at 1.


83084331v.1
Case 1:19-cv-00036-JJM-LDA Document 43 Filed 06/25/20 Page 2 of 5 PageID #: 532




        The Opposition argues that the action is not moot because Plaintiff raised a claim for

damages. Opposition at 2 (listing, without citation or argument, the damages that Plaintiff claims

from Fannie Mae) and 6 (same applicable to Nationstar). The only “actual damages” she claims

she incurred is “spending money on gasoline driving to her attorney’s office twice,” “call[ing] her

attorney on her cell phone regarding her concern of the foreclosure sale,” and “using electricity to

recharge her cell battery for the calls.” Id. at 30.

        This Court has repeatedly dismissed complaints that alleged litigation costs or attorneys’

fees to try to satisfy the requirement of actual damages. See Lebeau v. U.S. Bank, Nat’l Ass’n, No.

17-329-JJM, 2019 WL 1077285, at *4 (D.R.I. Mar. 7, 2019) (McConnell, J.) (dismissing RESPA

claim where plaintiff alleged he used electricity from his cell phone to speak with his attorney, and

used gasoline to drive to his attorney’s office as insufficient allegations of damages). Likewise, in

Viera v. Bank of New York Mellon, the Court rejected the argument that allegations of attorneys’

fees and costs associated with bringing the claims satisfied the “injury-in-fact” requirement of

standing. No. 17-0523-WES, 2018 WL 4964545, at *6 (D.R.I. Oct. 12, 2018) (Smith, J.) (“As

with his [Rhode Island Fair Debt Collection Practices Act] claim, these damages would be

recoverable if the alleged TILA violation had caused actual harm, [but] they are not a substitute

for the injury-in-fact required by [Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016)].”); see

also Pemental v. Bank of New York Mellon for Holders of Certificates, First Horizon Mortg. Pass-

Through Certificates Series FHAMS 2004-AA5, No. CV 16-483 S, 2017 WL 3279015 (D.R.I. May

10, 2017), report and recommendation adopted sub nom. Pemental v. Bank of New York Mellon,

No. CV 16-483 S, 2017 WL 3278872, at *8 (D.R.I. Aug. 1, 2017) (finding that attorneys’ fees and

costs incurred in asserting a TILA action were not a substitute for the injury-in-fact requirement

because “apart from pro se claims, every TILA complaint requires the expenditure of attorneys’


                                                  -2-
83084331v.1
Case 1:19-cv-00036-JJM-LDA Document 43 Filed 06/25/20 Page 3 of 5 PageID #: 533




fees” and to hold otherwise would allow a claim for attorneys’ fees to “subsume the injury-in-fact

requirement.”). Moreover, despite a claim for damages for an allegedly improper foreclosure, the

First Circuit dismissed an appeal as moot where the borrower entered into a loan modification

during the appeal, thereby removing any threat of actual or threatened foreclosure. See Matt v.

HSBC Bank USA, N.A., 783 F.3d 368, 369 (1st Cir. 2015); see also Garnett v. Ocwen Loan

Servicing, LLC, No. 15-CV-346-LM, 2016 WL 738908, at *1 (D.N.H. Feb. 4, 2016) (dismissing

petition as moot, despite borrower’s claims for monetary damages, where parties agreed to and

completed a short sale while litigation was pending).

        Plaintiff also does not explain how her claimed damages – gasoline for two visits to her

attorney’s office and electricity used to call her attorney – exceeds the $3,000.00 in cash and

$99,852.23 in reduction of the lien that she has already received from the Defendants. The

Opposition argues that the Court should ignore the $99,852.23 reduction of the lien because a

chapter 7 bankruptcy discharge eliminated her personal liability for that debt. Opposition at 23-

24. However, the discharge does not reduce the amount of the lien, and thus the short sale was

only possible through Defendants’ voluntary reduction of the lien by $99,852.23. See In re Pratt,

462 F.3d 14, 17 (1st Cir. 2006) (“Although the unsecured portion of a secured creditor's claim may

be discharged in a chapter 7 or 13 case, its lien in the collateral normally survives the bankruptcy

proceeding and the discharge, and is enforceable in accordance with state law”). The Opposition

admits that the short sale allowed the Plaintiff “to avoid a future foreclosure which would damage

her credit” and to avoid “an eviction from Fannie Mae, or worse a sale to a third party, which

would put her in jeopardy.” Opposition at 31. The $99,852.23 reduction in the lien to permit the

short sale, not the prior bankruptcy, enabled Plaintiff to obtain these benefits and result in

Plaintiff’s claims being moot.


                                                -3-
83084331v.1
Case 1:19-cv-00036-JJM-LDA Document 43 Filed 06/25/20 Page 4 of 5 PageID #: 534




        This Court has repeatedly held that a borrower’s challenge to foreclosure is rendered moot

and must be dismissed when the foreclosure sale is canceled. See Emile v. Wells Fargo Bank,

N.A., No. CV 15-077-M-LDA, 2019 WL 2436399, at *2 (D.R.I. June 11, 2019) (“That foreclosure

never happened so that claim is moot”); Martins v. Fed. Hous. Finance Agency, 214 F. Supp. 3d

163, 167-168 (D.R.I. Oct. 12, 2016) (“Ms. Martins has won her battle by having the non-judicial

foreclosure vacated”); Nash v. GMAC Mortg., LLC, No. CA 10-493 S, 2011 WL 2470645, at *13

(D.R.I. May 18, 2011), report and recommendation adopted, No. CA 10-493 S, 2011 WL 2469849

(D.R.I. June 20, 2011). The Opposition provides no reason for the Court to deviate from its

established precedent.

                                                     NATIONSTAR MORTGAGE LLC

                                                     By its Attorneys,


                                                     /s/ Krystle G. Tadesse
                                                     Joseph A. Farside, Jr. (#7559)
                                                     Krystle G. Tadesse (#7944)
                                                     Jeffrey C. Ankrom (#7663)
                                                     LOCKE LORD LLP
                                                     2800 Financial Plaza
                                                     Providence, RI 02903
                                                     (401) 274-9200
                                                     (401) 276-6111 (facsimile)
                                                     joseph.farside@lockelord.com
                                                     krystle.tadesse@lockelord.com
                                                     jeffrey.ankrom@lockelord.com
Dated: June 25, 2020




                                               -4-
83084331v.1
Case 1:19-cv-00036-JJM-LDA Document 43 Filed 06/25/20 Page 5 of 5 PageID #: 535




                                CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that on the 25th day of June, 2020, this document, filed
through the ECF system, will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing (NEF), and paper copies will be mailed to those indicated as non-
registered participants.

                                                      /s/ Krystle G. Tadesse
                                                      Krystle G. Tadesse




                                                -5-
83084331v.1
